                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-4750-SVW (KS)                                         Date: July 6, 2021
Title       Tyiavory Jackson v. Armenta Tiggs Brown, et al.




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On March 18, 2021, Plaintiff, a California state prisoner proceeding pro se, filed a civil
rights complaint under 42 U.S.C. § 1983 (the “Complaint”), asserting deliberate indifference to
his serious medical needs. (Dkt. No. 1.) That same day, the Court notified Plaintiff that he had
failed to pay the filing fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.)
Both documents were entered onto the docket on June 10, 2021. (See Dkt. Nos. 1-2.)

        Three weeks have now passed since Plaintiff’s documents were entered onto the docket,
and nearly three months have passed since he filed the Complaint and received the Court’s
notification. Plaintiff has not responded to the Court’s notification. Accordingly, because Plaintiff
has neither paid the filing fee nor obtained authorization to proceed without prepayment of the fee,
IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than July 20, 2021 why
the action should not be dismissed.

        To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed In
Forma Pauperis with Declaration in Support (CV-60). To discharge this Order and proceed
with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or (2) file the completed
forms, and the necessary documentation, with the Court on or before the July 20, 2021
deadline. Plaintiff is also strongly encouraged to use the Central District’s form civil rights
complaint to file an amended complaint that clearly specifies the number and nature of his claims
for the relief and the facts underpinning each claim.
//
//


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 21-4750-SVW (KS)                                     Date: July 6, 2021
Title       Tyiavory Jackson v. Armenta Tiggs Brown, et al.


       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of this case.

        IT IS SO ORDERED.
                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
